Cook, P. J.,
delivered the opinion of the court.
This case has been before us before, and was reversed and remanded for retrial. '70 So. 452. The same reasons for reversal given by the court before are again urged for a reversal.
The state has repaired its fences, using the same witnesses'who. testified on the former trial to close up the breaks in the line. -As.the record now stands, the identity *77of the murderer'is established by the dying declaration of the murdered man, supplemented by the testimony of other witnesses who also testified at the former trial, who put up the gaps in their testimony. The defendant shifted his base a little too. From the record now before us we think the jury was warranted in finding the appellant guilty.
It was peculiarly the province of the jury to pass upon the credibility of the witnesses and the discrepancies in their testimony given on the former trial and their testimony in the present trial.
It is not for us to say that the witnesses were unworthy of belief. We find no errors of law, and the judgment of the trial court will be affirmed.

Affirmed.